  Case 21-01608     Doc 11     Filed 02/17/21 Entered 02/17/21 09:34:52        Desc Main
                                 Document     Page 1 of 7



                    UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
In re                                 )
                                      ) Case No: 21-01608
Leonard Drake,                        ) Chapter: 7
               Debtor.                )
                                      ) Judge: Hon. A. Benjamin Goldgar


                                  NOTICE OF MOTION
TO: See attached service list
        PLEASE TAKE NOTICE that on March 24, 2021 at 9:30 a.m., or soon thereafter
as I may be heard, I shall appear before the Honorable A. Benjamin Goldgar, or any judge
sitting in that judge's place, and present the motion of Specialized Loan Servicing, LLC,
as servicing agent for Deutsche Bank National Trust Company, as Trustee for Morgan
Stanley ABS Capital I Inc. Trust 2006-WMC2, Mortgage Pass-Through Certificates,
Series 2006-WMC2 ("Movant"), to Modify the Automatic Stay, a copy of which is attached.
      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
      Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and
the password is 726993. The meeting ID and password can also be found on the judge's
page on the court's web site.


       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.




mwsNtcMfrILN00                                                                     4151-N-0011
  Case 21-01608   Doc 11   Filed 02/17/21 Entered 02/17/21 09:34:52    Desc Main
                             Document     Page 2 of 7



                                        /s/ Wesley T. Kozeny
                                        Wesley T. Kozeny / # 6199471
                                        12400 Olive Blvd, Suite 555
                                        St. Louis, Missouri 63141
                                        Phone: (314) 991-0255
                                        Fax: (314) 991-6755
                                        ILBK@BonialPC.com
                                        Attorney for Specialized Loan Servicing,
                                        LLC




mwsNtcMfrILN00                                                            4151-N-0011
 Case 21-01608       Doc 11     Filed 02/17/21 Entered 02/17/21 09:34:52     Desc Main
                                  Document     Page 3 of 7


                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on February 17, 2021.


                                             Respectfully Submitted

                                             /s/ Wesley T. Kozeny
                                             Wesley T. Kozeny

                                       Service List:

Debtor's Attorney                         via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Chapter 7 Trustee                         via Electronic Notice via CM/ECF
Philip V. Martino
300 N. LaSalle, Suite 4000
Chicago, Illinois 60654
US Trustee                                via Electronic Notice via CM/ECF
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604

Debtor                                    via U.S. Mail
Leonard Drake
5805 S. Winchester
Chicago, IL 60636




mwsCOSNtcILN00                                                                 4151-N-0011
  Case 21-01608       Doc 11     Filed 02/17/21 Entered 02/17/21 09:34:52     Desc Main
                                   Document     Page 4 of 7



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 21-01608
Leonard Drake,                                  ) Chapter: 7
                  Debtor(s).                    )
                                                ) Judge: Hon. A. Benjamin Goldgar

        MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT

        COMES NOW Specialized Loan Servicing, LLC as servicing agent for Deutsche

Bank National Trust Company, as Trustee for Morgan Stanley ABS Capital I Inc. Trust

2006-WMC2, Mortgage Pass-Through Certificates, Series 2006-WMC2, its subsidiaries,

affiliates, predecessors in interest, successors and/or assigns ("Movant"), through the

undersigned counsel, pursuant to Federal Rules of Bankruptcy Procedure 4001 and

9014, and states as follows in support of its Motion herein:

             REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED

                       HEREWITH AS REQUIRED BY LOCAL RULE 4001-1

        1.     On February 05, 2021, the Debtor, above-named, filed a voluntary petition

in Bankruptcy under Title 11, Chapter 7, U.S.C., in the United States Bankruptcy Court,

for the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).




mwsUnivMFR0000                                                                   4151-N-0011
  Case 21-01608      Doc 11    Filed 02/17/21 Entered 02/17/21 09:34:52       Desc Main
                                 Document     Page 5 of 7



       3.     The Debtor, Leonard Drake, ("Obligor(s)") is indebted to Movant pursuant

to a Promissory Note (the "Debt Obligation"). A copy of the Debt Obligation is attached

hereto and incorporated herein as Exhibit A. Movant is entitled to enforce the Debt

Obligation.

       4.     As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 5805 South Winchester Avenue, Chicago, IL

60636 ("Collateral"). A copy of the proof of perfection of Movant's interest is in the

Collateral ("Security Interest") is attached hereto and incorporated herein as Exhibit B.

       5.     All rights and remedies under the Debt Obligation and Security Interest have

been assigned to the Movant. To the extent such assignment is not otherwise included

in the Debt Obligation or Security Interest, the assignment(s) are attached hereto and

incorporated herein, along with any modifications of the Debt Obligation, as group Exhibit

C ("Assignment(s)").

       6.     Debtor(s) executed a promissory note secured by a mortgage or deed of

trust. The promissory note is either made payable to Creditor, has been duly indorsed, or

Creditor, directly or through an agent has possession of the promissory note and may

enforce the promissory note as a transferee in possession. Creditor is the original

mortgagee or beneficiary or the assignee of the mortgage or deed of trust. If the original

promissory note is lost or destroyed, then Creditor will seek to prove the promissory note

using a lost note affidavit.

       7.     As of February 15, 2021, the outstanding indebtedness owed to Movant

less any partial payments or suspense balance is $99,487.15.

       8.     As of February 15, 2021, the value of the Collateral is $58,156.00. The basis

for this value is Debtor’s Schedule A/B.


mwsUnivMFR0000                                                                   4151-N-0011
 Case 21-01608      Doc 11    Filed 02/17/21 Entered 02/17/21 09:34:52        Desc Main
                                Document     Page 6 of 7



       9.     The following chart sets forth the number and amount of contractual

payments due pursuant to the terms of the Debt Obligation that have been missed by the

Debtor as of February 15, 2021:

  Number of           From              To          Monthly                 Total
   Missed                                           Payment                Missed
  Payments                                          Amount                Payments
      4            11/01/2019       02/01/2020         $536.01             $2,144.04
     12            03/01/2020       02/01/2021         $482.58             $5,790.96
                      Less partial payments (suspense balance):            ($133.91)
                                                          Total:          $11,420.44
       10.    The address to which payments are to be made to Servicer as agent for

Movant is:

              Specialized Loan Servicing LLC
              6200 S. Quebec St.
              Greenwood Village, Colorado 80111
       11.    The Collateral is burdensome to the Estate and is of inconsequential value

and benefit to the Estate. As such, Movant is entitled to an Order directing the Trustee to

abandon the Collateral pursuant to 11 U.S.C. §554(b).

       12.    Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

              a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                     made by Obligors to Movant are not being made as required by the

                     Debt Obligation.

              b.     11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

                     Collateral and the Collateral is not necessary for an effective

                     reorganization.

              WHEREFORE, Movant prays that this Court issue an Order:




mwsUnivMFR0000                                                                   4151-N-0011
 Case 21-01608    Doc 11    Filed 02/17/21 Entered 02/17/21 09:34:52     Desc Main
                              Document     Page 7 of 7



             1.   Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                  allowing Movant (and any successors or assigns) to proceed under

                  applicable non-bankruptcy law to enforce its remedies in and to the

                  Collateral.

             2.   That the Order be binding and effective despite any conversion of

                  the bankruptcy case to a case under any other chapter of Title 11 of

                  the United States Code.

             3.   For an Order of Abandonment pursuant to 11 U.S.C. §554(b).

             4.   That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                  waived.

             5.   For such other relief as the Court deems proper.


Dated: February 17, 2021

                                         BONIAL & ASSOCIATES, P.C.

                                         /s/ Wesley T. Kozeny
                                         Wesley T. Kozeny / # 6199471
                                         12400 Olive Blvd, Suite 555
                                         St. Louis, Missouri 63141
                                         Phone: (314) 991-0255
                                         Fax: (314) 991-6755
                                         ILBK@BonialPC.com
                                         Attorney for Specialized Loan Servicing,
                                         LLC




mwsUnivMFR0000                                                              4151-N-0011
